ORFINGER, Judge.
The wife appeals a final judgment of dissolution, contending that the trial court’s award of $780 per month in child support is insufficient, and that the court further erred in ordering that $350 of this award be set aside in trust. Because reasonable men could differ as to the sufficiency of the award of $780 per month as child support, we cannot say that the trial court abused its discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). The trial court did, however, abuse its discretion in ordering that $350 of the support money be deposited each month in a trust account, to be held until the child reached his majority, and not to be withdrawn except upon order of the court, because the diversion of this sum would clearly leave the appellant with insufficient funds to meet the child’s established monthly support needs. See Peak v. Peak, 411 So.2d 325 (Fla. 5th DCA 1982), approved en banc, Rook v. Rook, 469 So.2d 172 (Fla. 5th DCA 1985). We therefore modify the final judgment by striking therefrom the provision that $350 per month be deposited in the trust account, and require the entire amount of the support award be transmitted to appellant as otherwise required by the judgment. In all other respects, the final judgment is affirmed.
AFFIRMED AS MODIFIED.
DANIEL, J., and EVANS, V.W., Jr., Associate Judge, concur.